Citation Nr: 0411067	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-02 056	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to September 
5, 2000 for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to March 1967 
and from September 1968 to July 1976.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from rating decisions by the St. Petersburg, 
Florida, Regional Office (St. Petersburg RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was transferred to 
the Winston-Salem, North Carolina, Regional Office (Winston-Salem 
RO).

In a January 2001 hearing officer decision issued in February 
2001, the veteran's rating for PTSD was increased from 10 percent 
to 30 percent effective from November 1, 1995.  In a November 2002 
decision issued in December 2002, the Winston-Salem RO granted a 
temporary total rating (TTR) because of hospitalization under 38 
C.F.R. § 4.29 (2002), effective from May 1, 2002, and assigned a 
70 percent rating for PTSD, effective from June 1, 2002.

In May 2001, the Board remanded the case to the Winston-Salem RO 
for additional development.  The case was last before the Board in 
April 2003.  In a decision dated April 21, 2003, the Board 
determined that the veteran was not entitled to a 30 percent 
rating prior to September 5, 2000; granted a 100 percent rating 
for PTSD from September 5, 2000; denied entitlement to a total 
disability rating based on unemployability (TDIU) prior to 
September 5, 2000; and dismissed as moot the veteran's claim to a 
TDIU for the period after September 4, 2000.  The veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court), challenging the denial of a rating in excess of 30 
percent for PTSD prior to September 5, 2000.  In a December 2003 
Joint Motion for Remand (Joint Motion), the parties asked that the 
matter be remanded to the Board so as to ensure compliance with 
the notice provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), with regard to the Board's 
determination that an evaluation in excess of 30 percent for PTSD 
was not warranted prior to September 5, 2000.  By Order entered in 
January 2004, the Court granted this motion, vacated that part of 
the April 2003 Board decision that denied a rating in excess of 30 
percent for PTSD prior to September 5, 2000, and remanded the case 
to the Board for readjudication and disposition consistent with 
the Joint Motion.  The appeal on the remaining issues was 
dismissed.  

In January 2004, the veteran was informed by the Board that VA has 
revoked the authority of Mr. R. Edward Bates to represent VA 
claimants effective July 28, 2003.  The veteran was informed that 
therefore Mr. Bates, who had represented the veteran, could no 
longer represent him.  The veteran was also informed of what 
choices the veteran now has, as well as what he needed to do.  The 
veteran was informed that if the Board did not hear from him or a 
new representative of the veteran in 30 days, the Board would 
assume that the veteran wanted to represent himself, and that the 
Board would resume review of the appeal.  No response has been 
received from the veteran.

At present, this appeal is remanded to the Winston-Salem RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his part.


REMAND

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) became effective.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-grounded 
claim and provides that VA will notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim and will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA also revised the 
provisions of 38 C.F.R. § 3.159 in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 29, 
2001.  

Consistent with the Joint Motion, this case is remanded to the RO 
for the following:

1.  The RO must review the claims file and ensure that all 
notification necessary to comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other applicable legal precedent 
(including all provisions under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)), and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) is fully complied with and satisfied.  The claims file 
must include documentation that there has been compliance with the 
VA's redefined duty to notify a claimant as set forth in the VCAA 
and as specifically affecting the issue remaining on appeal.  
Furthermore, the veteran should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the veteran in substantiating his claim, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

2.  After completion of the above, the RO should readjudicate the 
appellant's claim.  If the determination remains adverse, the 
veteran should be furnished a supplemental statement of the case, 
which discusses and fully sets forth the controlling law and 
regulations pertinent to the appeal.  The requisite period of time 
for a response should be afforded.  

The purposes of this remand are to comply with the Court's Order 
and due process of law.  No action by the veteran is required 
until he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition warranted 
in this case, pending completion of the above.  The appellant has 
the right to submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





